 Case 1:18-cr-00089-TSE Document 93 Filed 01/03/19 Page 1 of 1 PageID# 298




               IN Tl ll^ UNITED STATES DISTRICT COUR 1"
                 FOR THE- EASTERN DISTRICT OF VIRGINIA
                            Alexandria Division




UNITED STATES OF AMERICA,

V.
                                         Case No.: I:I8-cr-0089(TSE)

JERRY CHUN SHING LEE,

          Defendant.



             DEFENDANT'S OBJECTION TO AND REQUEST FOR
         CLARIFICATION OF PORTION OF THE SECTION 4 ORDER
              hated OCTOBER 19.2018, AND.FOR DISCOVERY
